Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 are presented for examination.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 5 -  page 7 (all), August 3, 2021, with respect to claims 1-5  have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 5 and 6, “ … The factual inquiries that are relevant in the determination of obviousness are determining the scope and contents of the prior art, ascertaining the differences between the prior art and the claims in issue, resolving the level of ordinary skill in the art, and evaluating evidence of secondary considerations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) (citing Graham v. John Deere Co., 383 U.S. 1, 17-18 (1966)). As the Board of Patent Appeals and Interferences has confirmed, "obviousness requires a suggestion of all limitations in a claim." Ex parte Wada & Murphy, No. 2007-3733 (B.P.A.I. Jan. 14, 2008) (citing CFMI,' Inc. v. Yieldup Int'l Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003)). 
Claim 1 recites "a group of 6 resource blocks in the frequency domain is allocated to the CORESET in a case that a corresponding bit value in a bitmap is 1, whereas the group of 6 resource blocks in the frequency domain is not allocated to the CORESET in a case that the corresponding bit value in the bitmap is 0." The cited prior art does not teach or suggest this claim subject matter. According to this claim subject matter, in a case that the bit value in the bitmap is 1, 6 resource blocks corresponding to the bit are included in CORESET which is a region for monitoring PDCCH. Moreover, in a case that the bit value in the bitmap is 0, 6 Attorney Docket No.: SLA37 19.2 Reply to Office Action of May 14, 2021resource blocks corresponding to the bit are not included in CORESET which is a region for monitoring PDCCH. Therefore, the UE only needs to monitor PDCCH for 6 resource blocks corresponding to the bit whose value is 1. 
n, paragraphs [0007], [0064]-[0066], [0076], [0083], Figs. 2 and 5, etc.) Wilson also teaches in a case that the bit value of the bit mask is 1, the corresponding subband/resource set includes a resource of the control channel and/or a resource of the data channel. In a case that the bit value of the bit mask is 0, the corresponding subband/resource set includes a resource of only the control channel. That is, the bit mask described in Wilson indicates that the control channel can be included regardless of whether the bit is 1 or 0, which is completely different from CORESET which is a region for monitoring PDCCH. It is impossible for the UE to specify CORESET, which is a region for monitoring PDCCH, based on the bit mask of Wilson. 
Therefore, Wilson does not disclose, teach or suggest "a group of 6 resource blocks in the frequency domain is allocated to the CORESET in a case that a corresponding bit value in a bitmap is 1, whereas the group of 6 resource blocks in the frequency domain is not allocated to the CORESET in a case that the corresponding bit value in the bitmap is 0." Furthermore, the combination of 3GPP468 and Seo does not make up for the deficiencies of Wilson. 
For at least the foregoing reasons, Applicants respectfully submit that claim 1 is allowable. Claim 5 depends from claim 1, and is therefore allowable for at least the same reasons as claim 1. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Wilson indicates that the control channel can be included regardless of whether the bit is 1 or 0, which is completely different from CORESET which is a region for monitoring PDCCH) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examine Notes that paragraph 351 of the instant specification disclose, “…If the RB set is limited to be contiguous, the RB set may be determined by a starting RB index (i.e., starting position in frequency domain) and the number of RBs (i.e., bandwidth, also known as length in frequency domain) included in the RB set. If the RB set is not limited to be contiguous, the RB set may be expressed by bitmap information, where "1" indicates the corresponding RB is included in the RB set and "0" indicates the corresponding RB is not included in the RB set …”. However, the specification does not support the above bold argues limitation of, “in a case that the bit value in the bitmap is 0, 6 Attorney Docket No.: SLA37 19.2 Reply to Office Action of May 14, 2021resource blocks corresponding to the bit are not included in CORESET which is a region for monitoring PDCCH”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, 3GPP clearly teaches, physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH in the CORESET (see page 2, option 2, CORSET is used for PDCCH), wherein the PDCCH comprises one or more control channel elements (CCEs), each of the one or more CCEs is mapped to 6 resource element groups (REGs) (see page 2, option 2, CCE size is 6 REGs), the CORESET comprises N resource blocks in a frequency domain, where N is a multiple of 6 (see page 2, option2, in view of the CCE size equal to 6 REGs and CORESET symbol length of 1), in a case a time duration of the CORESET is set to 3 symbol (see page 2, option 2, CCE size is 5,  CORSET symbol length 1, 2, 3, 6, 12, clearly teaches N is a multiple of 6 {cce size 6} with a time duration of the CORESET is set to 3 { CORSET symbol length 3}), and an REG bundling size is determined using the Seo teaches the CORESET consists of N resource blocks in a frequency domain, N is a multiple of 6 in a case that a time duration of the CORESET is 3 symbols (see page 13-14, when a specific CORESET is configured with a combination of 100 PRBs and 3 symbols and time domain REG bundling is applied to a specific CORESET, each PRB may be defined to configure one bundle, and frequency domain REG bundling are applied to a CCE including 6 REGs, a time domain bundle size is 3, and a frequency domain bundle size is 2), a group of 6 resource blocks in the frequency domain is allocated to the CORESET and an REG bundling size is determined using the time duration of the CORESET, (see Fig.3-6, page 14-15,  when a bundling pattern is defined like {2, 1, 2, 1} for frequency domain REG bundling, {REGO, REGl}, {REG2}, {REG3,  REG4}, and {REGS} among 6 REGs configuring one CCE may each configure an REG bundle. The bundling pattern may also be used in time domain REG bundling. For example, when duration of a resource region in which time domain REG bundling is applied is 3 symbols, a network may signal a bundling pattern of {2, 1}. A bundling pattern {2, 1} may mean that 2 contiguous REGs configure on bundle and one subsequent REG configures another bundle in the time domain); and further John Wilson teaches to allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0 (see para. 0065. 0077, 0084, the base station may define a bit mask, where each bit in the mask indicates a control resource set in the symbols may carry data channel resources. This indication may be transmitted in semi-static signaling from base station 404 to UE 406. FIG. 5 illustrates an example configuration for a bit mask for a DL centric slot corresponding to the DL centric slot of FIG. 2. In this example, the bit mask for the DL control resource region 202 may indicate that control resource sets, e.g., subbands 220a, 220b, 220c, 220d, 220e, 220g, 220i, and 220j. Also, the base station may define a bit mask and each bit in the mask may indicate a set of resources in the symbols may have both control channel resource and data resource, similar to the description in FIG. 5 for a DL control resource region, and per Fig.2, para. 0084, in FIG. 2 illustrates a control resource region 202 separated into 10 control resource sets, different numbers of control resource sets may be used, an OFDM symbol may comprise 6 subbands/resource sets.The base station signal UE 406 via RRC using a bit mask to indicate to the UE that resource sets 1, 2, 3, 4, and 6 may comprise data as well as control signaling. Thus, the base station 404 may indicate to the UE 406 the potential subbands for data transmissions using semi-static the identification of resources in a search space, PDCCH candidate and the indication comprise a semi-static indication of the control resource set can be utilized for either the data channel resource or the control channel resource, e.g., radio resource control (RRC) signaling indicating a bitmap of resource set utilization, a `1` may indicate that the corresponding resource set in the plurality of resource sets defined in the control resource region may provide data and/or control channel resources, whereas a `0` may indicate that the corresponding resource set is used only for control channel resources, clearly there will be no bit mask when in a case that the corresponding bit value in the bitmap is 0,  the group of 6 resource blocks in the frequency domain is not allocated to the CORESET).

Under the broadest reasonable interpretation, the combinations of the systems of 3GPP, Seo and John Wilson reads upon a user equipment and a base station comprising: “higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information for indicating a configuration of a control resource set (CORESET); and physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH in the CORESET, wherein the PDCCH consists of one or more control channel elements (CCEs), each of the one or more CCEs is mapped to 6 resource element groups (REGs) which includes a plurality of REs, the CORESET consists of N resource blocks in a frequency domain, N is a multiple of 6 in a case that a time duration of the CORESET is 3 symbols, a group of 6 resource blocks in the frequency domain is allocated to the CORESET in a case that a corresponding bit value in a bitmap is 1, whereas the group of 6 resource 


Regarding claim 2, the applicant first argued that, see page 7 paragraph 1, “ … Claim 2 recites "a group of 6 resource blocks in the frequency domain is allocated to the CORESET in a case that a corresponding bit value in a bitmap is 1, whereas the group of 6 resource blocks in the frequency domain is not allocated to the CORESET in a case that the corresponding bit value in the bitmap is 0." As discussed above, the combination of 3GPP468, Seo and Wilson does not teach or suggest this claimed subject matter. Accordingly, Applicants respectfully submit that claim 2 is allowable.

In response to applicant's argument, the examiner respectfully disagrees with the argument above.  Per above cited reasons claim 2 is not allowable.

Regarding claim 3, the applicant first argued that, see page 7 paragraph 2, “ … Claim 3 recites "a group of 6 resource blocks in the frequency domain is allocated to the CORESET in a case that a corresponding bit value in a bitmap is 1, whereas the group of 6 resource blocks in the frequency domain is not allocated to the CORESET in a case that the corresponding bit value in the bitmap is 0." As discussed above, the combination of 3GPP468, Seo and Wilson does not teach or suggest this claimed subject matter. Accordingly, Applicants respectfully submit that claim 3 is allowable.
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claim 3 is not allowable.

Regarding claim 4, the applicant first argued that, see page 7 paragraph 3, “ … Claim 4 recites "a group of 6 resource blocks in the frequency domain is allocated to the CORESET in a 
In response to applicant's argument, the examiner respectfully disagrees with the argument above. Per above cited reasons claim 4 is not allowable.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1706468 (Panasonic Samsung Intel NTT DOCOMO: WF on NR-PDCCH structure, herein under 3GPP468), in view of Seo (US provisional 62/489419), and further in view of John Wilson et al (US provisional 62/449007 (herein under prov007), and further published as US Pub. No.:2018/0213477).

As per claim 1, 3GPP disclose A user equipment (UE) (see page 2, a UE) comprising: higher layer processor (see page 2, a UE with a CPU) configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information for indicating a configuration of a control resource set (CORESET) (see 3GPP468, page 2, option 2, CORESET); and 
physical downlink control channel (PDCCH) receiving circuitry configured to monitor a PDCCH in the CORESET (see page 2, option 2, CORSET is used for PDCCH), 
wherein the PDCCH comprises one or more control channel elements (CCEs), each of the one or more CCEs is mapped to 6 resource element groups (REGs) (see page 2, option 2, CCE size is 6 REGs), 
the CORESET comprises N resource blocks in a frequency domain, where N is a multiple of 6 (see page 2, option2, in view of the CCE size equal to 6 REGs and CORESET symbol length of 1), in a case a time duration of the CORESET is set to 3 symbol (see page 2, option 2, CCE size is 5,  CORSET symbol length 1, 2, 3, 6, 12, clearly teaches N is a multiple of 6 {cce size 6} with a time duration of the CORESET is set to 3 { CORSET symbol length 3}), and 
an REG bundling size is determined using the time duration of the CORESET (see page 2, option 2, REG bundling size depends on CORESET length). 
3GPP468 however does not explicitly disclose the user equipment (UE) comprising: higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information;

Seo however disclose a user equipment (UE) comprising: higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information (see Fig.3-1, page 4, 5, 12, 15, [Figure 3-1] illustrates a NR control region, a CORESET correspond  to a region in which REG/CCE indexing is performed, the UE is configured with one or  more CORESETs from a network. When a plurality of CORESETs is configured for the UE, the respective CORESETs have different properties, a CCE-to-REG mapping type, a PDCCH-to­ CCE mapping type, and/or an RS configuration, etc. for each CORESET may be defined via higher layer signaling (e.g., CORESET configuration); the CORESET consists of N resource blocks in a frequency domain, N is a multiple of 6 in a  and 
an REG bundling size is determined using the time duration of the CORESET, (see Fig.3-6, page 14-15,  when a bundling pattern is defined like {2, 1, 2, 1} for frequency domain REG bundling, {REGO, REGl}, {REG2}, {REG3,  REG4}, and {REGS} among 6 REGs configuring one CCE may each configure an REG bundle. The bundling pattern may also be used in time domain REG bundling. For example, when duration of a resource region in which time domain REG bundling is applied is
3 symbols, a network may signal a bundling pattern of {2, 1}. A bundling pattern {2, 1} may mean that 2 contiguous REGs configure on bundle and one subsequent REG configures another bundle in the time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the user equipment (UE) comprising: higher layer processor configured to acquire a dedicated radio resource control (RRC) message, the dedicated RRC message comprising information, as taught by Seo, in the system of 3GPP468, so that a CCE-to-REG mapping type, a PDCCH-to­CCE mapping type, and/or an RS configuration, etc. for each CORESET isbe defined via higher layer signaling (e.g., CORESET configuration), see Seo, page 4.

Although the combination of 3GPP468 and Son disclose the CORESET consists of N resource blocks in a frequency domain, N is a multiple of 6 in a case that a time duration of the CORESET is 3 symbols, a group of 6 resource blocks in the frequency domain is allocated to the CORESET;

The combination of 3GPP468 and Seo disclose however does not explicitly disclose allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0,

John Wilson however disclose allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0 (see para. 0065. 0077, 0084, the base station may define a bit mask, where each bit in the mask indicates a control resource set in the symbols may carry data channel resources. This indication may be transmitted in semi-static signaling from base station 404 to UE 406. FIG. 5 illustrates an example configuration for a bit mask for a DL centric slot corresponding to the DL centric slot of FIG. 2. In this example, the bit mask for the DL control resource region 202 may indicate that control resource sets, e.g., subbands 220a, 220b, 220c, 220d, 220e, 220g, 220i, and 220j. Also, the base station may define a bit mask and each bit in the mask may indicate a set of resources in the symbols may have both control channel resource and data resource, similar to the description in FIG. 5 for a DL control resource region, and per Fig.2, para. 0084, in FIG. 2 illustrates a control resource region 202 separated into 10 control resource sets, different numbers of control resource sets may be used, an OFDM symbol may comprise 6 subbands/resource sets. The base station signal UE 406 via RRC using a bit mask to indicate to the UE that resource sets 1, 2, 3, 4, and 6 may comprise data as well as control signaling. Thus, the base station 404 may indicate to the UE 406 the potential subbands for data transmissions using semi-static signaling. The base station 404 may also provide additional dynamic signaling to the UE regarding rate matching information, or the UE may infer the subbands for rate matching using the semi-static signaling, when scheduling the UE for DL data grant on a slot, the base station may inform the UE that among resource sets 1, 2, 3, 4, and 6, the UE may use resource sets 1 and 2 for PDSCH, see prov007, 0064-0066, 0076. 0083, clearly there will be no bit mask when in a case that the corresponding bit value in the bitmap is 0,  the group of 6 resource blocks in the frequency domain is not allocated to the CORESET).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of allocate the CORESET in a case that a corresponding bit value in a bitmap is 1 or 0, as taught by John Wilson, in the system of 3GPP468 and Seo, so that a control resource region is be separated into subbands or control resource sets, the 

As per claim 2, corresponds to the subject matter of claim 1, and is rejected the same way as claim 1. See page 2, disclosing a base station apparatus comprising: higher layer processor (page 2, base station with a CPU).
As per claim 3, corresponds to the subject matter of claim 1, and is rejected the same way as claim 1.
As per claim 4, corresponds to the subject matter of claim 1, and is rejected the same way as claim 1.
As per claim 5, the combination of 3GPP468, Son and John Wilson disclose the user equipment (UE) according to claim 1.

John Wilson further disclose wherein the dedicated RRC message includes information indicating a reference signal (RS) configuration (see para. 0051, the RX processor 356 then converts the OFDM symbol stream from the time-domain to the frequency domain using a Fast Fourier Transform (FFT). The frequency domain signal comprises a separate OFDM symbol stream for each subcarrier of the OFDM signal. The symbols on each subcarrier, and the reference signal, are recovered and demodulated by determining the most likely signal constellation points transmitted by the base station 310 / information indicating a reference signal (RS) configuration).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a.      Kim (US Pub. No.: 2019/0020445), discloses, “Referring to FIG. 3, a downlink slot includes a plurality of OFDM symbols in time domain. It is described herein that one downlink slot 6) OFDM symbols, and one resource block (RB) includes 12 subcarriers in frequency domain. Each element on the resource grid is referred to as a resource element (RE). One RB includes 12.times.7(6) REs. The number N of RBs included in the downlink slot depends on a downlink transmit bandwidth. The structure of an uplink slot may be same as that of the downlink slot. In this case, OFDM symbol is replaced with SC-FDMA symbol”, see para. 0063.

	b. Panasonic, The relation among RS, REG, CCE, and CORSET (IDS filed 7/17/2020), see page 2, proposal 4, “If CCE size is 6, candidate REG bundling size varies based on CORSET symbol length. For frequency domain bundling, if CORSET symbol length is 2, REG bundling size 3 is suitable. If CORSET symbol length is 3, REG bundling size 2 is suitable”.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469